ACCEPTED
                                                                                                           01-13-00931-CR
                                                                                                  FIRST COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                                                                                      4/8/2015 10:15:28 AM
                                                                                                       CHRISTOPHER PRINE
                                                                                                                    CLERK




    SILVERMAN                                           LAW GROUP                          FILED IN
                                                                                    1st COURT OF APPEALS
                                                 CRIMINAL DEFENSE                       HOUSTON, TEXAS
                                                                                    4/8/2015 10:15:28 AM
          917 Franklin, 4th Floor, Houston, TX 77002     501 North IH-35, Austin, TXCHRISTOPHER
                                                                                     78702          A. PRINE
                        713-526-1515                              512-485-3003              Clerk
                               TheSilvermanLawGroup.com
                                 LawyerNorm@msn.com



                                         April 8, 2015

First Court of Appeals
301 Fannin, Ste 245
Houston, Texas 77002

Re: No. 01-13-00931-Cr; Melissa Dromgoole v. State of Texas

To Whom It May Concern:

Please be advised that Troy Mckinney will present oral argument on behalf of the
appellant on April 8, 2015.

                                        Sincerely,

                                        /s/ Norman J. Silverman
                                        Norman J. Silverman